Citation Nr: 1447056	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right long finger amputation.      

2.  Entitlement to service connection for depression as secondary to right long finger amputation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other, D.M.



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to February 1981.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In November 2012, the Veteran and his significant other, D.M., testified before the undersigned Veterans Law Judge sitting at the RO.  The transcript of the hearing is associated with the record on appeal.  

As a final preliminary matter, the Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims folder associated with the Veteran's claims.  However, a review of the documents in Virtual VA reveals that they are either duplicative or irrelevant to the issues on appeal.  The Veteran's VBMS record does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The present appeal involves the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for amputation of the right long finger.  

Initially, the Veteran had surgery in March 2010 at the VA Medical Center (VAMC) in West Haven, Connecticut for exploration and bone debridement due to a chronic wound of the right long finger.  Follow up VA treatment records document complaints of extensive pain, purulent drainage, and problems with the wound not healing.  After five months of unsuccessful treatment following this surgery, the Veteran was referred to an orthopedic surgeon at the Boston, Massachusetts, VAMC.  In November 2010, the Veteran underwent partial amputation of the right long finger.  The following month in December 2010, the Veteran presented at the Gainesville, Florida, VAMC for purulent drainage.  Subsequently, the Veteran again saw the same surgeon who performed the November 2010 surgery.  The surgeon felt that an insufficient amount of resection was taken at the prior surgery and further amputation was recommended.  As such, in January 2011, the Veteran underwent a full right long finger amputation at the Boston VAMC with the same surgeon.  

The Veteran has asserted that VA was negligent in his post-surgical treatment, causing additional pain and the need for further surgeries that led to full amputation of the right long finger.  In this regard, he has asserted that he experienced problems with the wound healing after the first surgery and was also told that his bone was not infected; whereas, it actually was infected.  He provided that he was told verbally by a private doctor that it was malpractice on part of the VA for not treating his bone infection with IV antibiotics.  Following the second surgery in November 2010, the Veteran alleged that he caught a staph infection during the course of receiving treatment at the Gainesville, VAMC, which also contributed to the need for further surgery.  The Veteran has also asserted that he followed all wound care protocols as directed by VA staff.    

The Board observes that the Veteran has not been afforded a VA examination so as to determine whether he has any additional disability resulting from the VA surgeries and post-surgical VA care, and whether any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment.  Accordingly, the Board finds that a VA medical examination with an opinion is necessary for proper appellate review of the claim. 

Moreover, although the claims file contains copies of the electronic consents for the March 2010, November 2010, and January 2011 VA surgeries, as it is unclear whether these records document all of the known risks for all of the surgeries or include a signature documenting acknowledgment of these risks by the Veteran, the Board finds that the complete, signed consents should be obtained and associated with the record, to the extent possible.
  
Finally, as the Veteran is asserting that his depression is secondary to the amputation of this right long finger, this issue is inextricably intertwined with the claim for 1151 compensation.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain complete, signed consents for the March 2010, November 2010 and January 2011 VA surgeries.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e). 

2.  Thereafter, the Veteran should be afforded an appropriate VA examination for the purpose of determining whether he has any additional disability that is etiologically related to the March 2010, November 2010 and/or January 2011 VA surgeries and follow up VA treatment.  The claims file should be made available to the examiner for review in connection with the examination.  If the complete, signed consents for the VA surgeries have not been associated with the record, the examiner should review such consents on Vista Imaging.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any additional disability as a result of the March 2010, November 2010, and/or January 2011 VA surgeries and follow up VA treatment?  If so, please describe the nature and degree of the additional disability.

b)  If any such additional disability did result from the March 2010, November 2010, and/or January 2011 VA surgeries and follow up VA treatment, was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

A complete rationale for the opinion expressed should be provided.  In proffering this opinion, the examiner should fully address the Veteran's contentions concerning his post-surgical treatment at the West Haven VAMC and Gainesville VAMC.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include determining whether a VA examination with opinion is necessary to address the Veteran's claim for depression as secondary to right long finger amputation, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

